FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                    No. 20-50361
          Plaintiff-Appellee,
                                               D.C. Nos.
                 v.                      3:16-cr-00354-DMS-1
                                          3:16-cr-00354-DMS
 JOEL ALEXANDER WRIGHT,
        Defendant-Appellant.              ORDER AND
                                        AMENDED OPINION

       Appeal from the United States District Court
          for the Southern District of California
      Dana M. Sabraw, Chief District Judge, Presiding

          Argued and Submitted December 9, 2021
                   Pasadena, California

                    Filed July 29, 2022
                  Amended August 29, 2022

   Before: Marsha S. Berzon and Carlos T. Bea, Circuit
     Judges, and Richard D. Bennett, * District Judge.

                            Order;
                   Opinion by Judge Bennett


    *
      The Honorable Richard D. Bennett, United States Senior District
Judge for the District of Maryland, sitting by designation.
2                  UNITED STATES V. WRIGHT

                          SUMMARY **


                          Criminal Law

    The panel amended an opinion filed July 29, 2022,
affirming the district court’s denial of Joel Alexander
Wright’s motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i) in which Wright requested a reduction to
time served and immediate release, or, in the alternative,
home detention for the balance of his sentence.

   The panel amended the opinion to clarify that its holding
applies equally to district court decisions that predate and
postdate United States v. Aruda, 993 F.3d 797 (9th Cir.
2021) (per curiam).

    Wright contended that the district court abused its
discretion by denying his motion based on the dangerousness
finding imposed by U.S.S.G. § 1B1.13. In Aruda, this Court
held that the current version of § 1B1.13 is not an applicable
policy statement for § 3582(c)(1)(A)(i) motions filed by a
defendant.      Following Aruda, while the Sentencing
Commission’s statements in § 1B1.13 may inform a district
court’s discretion for § 3582(c)(1)(A)(i) motions filed by a
defendant, they cannot be treated as binding constraints on
the court’s analysis. Here, the district court did precisely
what Aruda proscribes: it denied Wright’s motion by
holding that he failed to demonstrate that he is “not a danger
to others or [to] the community” pursuant to § 1B1.13. The
panel wrote that this holding is an abuse of discretion.


    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                UNITED STATES V. WRIGHT                     3

    The panel held that Aruda error is harmless if the court
properly relied on 18 U.S.C. § 3553(a) sentencing factors as
an alternative basis for its denial of a compassionate release
motion, as the district court did here when it held in the
alternative that the 18 U.S.C. § 3553(a) sentencing factors
weighed      “squarely       against”     granting   Wright’s
compassionate release motion. The panel wrote that
although Wright may take issue with the balance the court
struck, mere disagreement with the weight of these factors
does not amount to an abuse of discretion. The panel
therefore held that the district court’s reliance on § 1B1.13
was harmless error.

    Wright also contended that the district court abused its
discretion by failing to respond to his alternative request to
serve the rest of his sentence under home confinement. The
panel held that the district court adequately addressed that
request, as Wright did not adduce any evidence or advance
any arguments in support of it, which rested on the same
legal and factual foundation as his request for a time-served
sentence. Given the arguments made and the judge’s
knowledge of the record, the panel was satisfied that the
judge adequately considered Wright’s motion and had a
reasoned basis for exercising his own legal decision-making
authority.



                        COUNSEL

Jessica Agatstein (argued) and Katie Hurrelbrink, Federal
Defenders of San Diego Inc., San Diego, California, for
Defendant-Appellant.
4               UNITED STATES V. WRIGHT

Joseph S. Green (argued), Assistant United States Attorney;
Daniel E. Zipp, Chief, Appellate Section, Criminal Division;
Randy S. Grossman, Acting United States Attorney; United
States Attorney’s Office, San Diego, California; for
Plaintiff-Appellee.



                         ORDER

    The opinion filed July 29, 2022, is amended by the
opinion filed concurrently with this order. These
amendments clarify that our holding applies equally to
district court decisions that predate and postdate United
States v. Aruda, 993 F.3d 797 (9th Cir. 2021) (per curiam).

    No future petitions for rehearing or rehearing en banc
will be entertained. The mandate issued on August 22, 2022,
remains in effect.



                        OPINION

BENNETT, District Judge:

    After pleading guilty in 2016 to the attempted enticement
of a minor, Joel Alexander Wright was sentenced to
188 months’ imprisonment followed by lifetime supervised
release. After serving about five years of that sentence,
Wright petitioned for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), requesting a sentence reduction to time
served and immediate release, or, in the alternative, home
detention for the balance of his sentence. After reviewing
Wright’s motion and his briefings, the district court denied
this motion. On appeal, Wright contends the court abused its
                    UNITED STATES V. WRIGHT                             5

discretion by denying his motion based on the dangerousness
finding imposed by U.S.S.G. § 1B1.13, and by declining to
consider his alternative request to serve the rest of his
sentence under home confinement.

    We affirm the holding of the district court as to both
issues. We have recently held that a district court abuses its
discretion by construing the U.S.S.G. § 1B1.13 policy
statement as binding. See United States v. Aruda, 993 F.3d
797, 799, 802 (9th Cir. 2021) (per curiam). 1 Nevertheless,
any error by the district court here in relying on § 1B1.13
was harmless in light of the court’s alternative holding under
the 18 U.S.C. § 3553(a) sentencing factors. Additionally, as
Wright did not adduce any evidence or advance any
arguments in support of his alternative request for home
confinement, the district court adequately addressed that
request.

                         BACKGROUND 2

    In January 2016, Wright was arrested at the San Diego
Airport for the attempted enticement of a minor and related
charges. In April 2016, Wright waived indictment and
pleaded guilty to violation of 18 U.S.C. § 2422(b). During
his sentencing in July 2016, defense counsel recommended
the    statutory    mandatory     minimum      120 months’

    1
      Wright’s motion for compassionate release was filed in September
2020 and denied in December 2020, approximately four months before
this Court issued its opinion in Aruda on April 8, 2021. The principles
articulated in this opinion apply equally to district court decisions that
predate and postdate Aruda.
    2
      To the extent that record information referenced in this opinion has
been filed under seal, we hereby unseal it for the limited purpose of this
opinion.
6                UNITED STATES V. WRIGHT

imprisonment, while the Government requested 168 months.
Defense counsel spoke to the unusual hardships Wright
would experience in custody, and argued that “the reality of
supervision, combined with his disabilities . . . should speak
somewhat to the court’s legitimate concern for
incapacitation.” The Government highlighted the very
serious nature of Wright’s offenses and noted that he had
made “a sophisticated attempt” to commit them “despite all
of his physical struggles.”

    On balance, the district court found that the facts of
Wright’s case were “most deserving of punishment for
punishment’s sake alone, and most deserving of imposing a
sentence that will protect society.” The court recognized that
Wright’s “overwhelmingly positive” personal history and
characteristics—including his family support, his faith, and
his remorse—counselled mitigation. Nevertheless, the Court
noted that Wright had “continued to pursue this activity”
despite his “remorse and misgivings,” and notwithstanding
his physical disabilities. Accordingly, commensurate with
the advisory United States Sentencing Guidelines, and the
18 U.S.C. § 3553(a) sentencing factors, the court sentenced
Wright to 188 months’ imprisonment followed by a lifetime
period of supervised release. Wright is housed at the Federal
Correctional Institution (“FCI”) Danbury, Connecticut, and
is projected to be released in June of 2029.

    Wright has struggled with disabilities throughout his life.
Although Wright received some treatment in the custody of
the Bureau of Prisons, his health continued to decline.

   In September 2020, Wright filed a motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i),
pursuant to the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194. Through this motion, Wright requested a
reduced sentence of time served, and argued in the
                UNITED STATES V. WRIGHT                     7

alternative that his sentence “be modified to allow him to
serve the rest of his sentence under home confinement as a
condition of supervised release.” At the time of this motion,
Wright had served about five years of his 188-month
sentence, with approximately ten years remaining. In
support of his request for a time-served sentence, Wright
argued that his medical conditions rendered him particularly
susceptible to COVID-19 and that the prisons were not
equipped to protect him from the spread of the virus. In
addition, Wright argued that the prison’s COVID-19
lockdown protocols had prevented him from receiving the
assistance he requires due to his disabilities.

     Although Wright argued in favor of a time served
sentence, he provided no additional arguments to support his
alternative request for home confinement. Home
confinement was mentioned in passing throughout the body
of the motion, and Wright concluded by “respectfully
request[ing] that the Court grant a reduction in his sentence
to time served with a condition of home detention for the rest
of his sentence,” but he failed entirely to discuss why this
request was appropriate. Nowhere in the motion was there
any discussion of the specific conditions to be imposed, how
such conditions would suffice to protect the public and
prevent Wright from reoffending, or why such conditions
would amount to just punishment in this case.

    The district court denied Wright’s motion on December
21, 2020. Declining to address whether Wright’s medical
conditions constitute “extraordinary and compelling”
reasons for a sentence reduction, the court found that the
U.S.S.G. § 1B1.13 policy statement and the 18 U.S.C.
§ 3553(a) sentencing factors weighed against a sentence
reduction. Under § 1B1.13, the court found Wright had
failed to show that he was “not a danger to others or the
8                UNITED STATES V. WRIGHT

community” given “the disturbing nature of Defendant’s
crime” and the fact that he had committed it while he “was
already” suffering from the same disabilities. Under
§ 3553(a), the court reiterated its concerns about
dangerousness, and concluded that the “overarching goals of
punishment, deterrence, protection of society, and
rehabilitation” weighed “squarely against” compassionate
release. The court did not specifically address Wright’s
request for home confinement as a condition of supervised
release.

    This appeal followed.

                STANDARD OF REVIEW

     A district court’s ruling on a compassionate release
motion under § 3582(c)(1) is reviewed for abuse of
discretion. Aruda, 993 F.3d at 799. “A district court may
abuse its discretion if it does not apply the correct law or if
it rests its decision on a clearly erroneous finding of material
fact.” Id. (quoting United States v. Dunn, 728 F.3d 1151,
1155 (9th Cir. 2013)); see United States v. Hinkson, 585 F.3d
1247, 1251 (9th Cir. 2009) (en banc) (holding that a district
court’s ruling is an abuse of discretion if it reaches a
conclusion that is “illogical, implausible, or without support
in inferences that may be drawn from the facts in the
record.”); Dunn, 728 F.3d at 1159 (“[M]ere disagreement
does not amount to an abuse of discretion.”).

                       DISCUSSION

I. The District Court’s Aruda Error was Harmless in
   Light of its Alternative Holding Under § 3553(a)

   Ordinarily, “a federal court ‘may not modify a term of
imprisonment once it has been imposed.’” United States v.
                UNITED STATES V. WRIGHT                     9

Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (quoting
18 U.S.C. § 3582(c)). Through the Comprehensive Crime
Control Act of 1984, Pub. L. No. 98-473, 98 Stat. 1837,
Congress created a limited exception to this rule by
authorizing courts to grant compassionate release when
“extraordinary and compelling reasons” warrant a reduction
in sentence. 18 U.S.C. § 3582(c)(1)(A)(i). As compassionate
release derogates from the principle of finality, it is a
“narrow” remedy, see Freeman v. United States, 564 U.S.
522, 526 (2011), and the court’s disposition of a
compassionate release motion “is discretionary, not
mandatory,” United States v. Jones, 980 F.3d 1098, 1106
(6th Cir. 2020) (citing United States v. Curry, 606 F.3d 323,
330 (6th Cir. 2010)).

    The First Step Act of 2018, Pub. L. No. 115-391, 132
Stat. 5194, established significant changes to the procedures
for filing a motion for compassionate release. As originally
enacted, § 3582(c)(1)(A)(i) vested the Bureau of Prisons
with exclusive discretion to file compassionate release
motions. Aruda, 993 F.3d at 799. The Department of Justice
found in 2013 that this process was marked by delays and
mismanagement, and that the Bureau exercised this
discretion so “sparingly” that “an average of only
24 imprisoned persons were released each year by BOP
motion.” United States v. McCoy, 981 F.3d 271, 276 (4th
Cir. 2020); United States v. Brooker, 976 F.3d 228, 230–32
(2d Cir. 2020) (observing that out of 208 prisoners approved
for compassionate release, 13% died awaiting a final
decision by the BOP Director). Accordingly, “Congress
amended § 3582(c)(1)(A) to ‘remove the Bureau of Prisons
from its . . . role as a gatekeeper over compassionate release
petitions,’” and to expand the use of the compassionate
release process. McCoy, 981 F.3d at 276. Following the
passage of the First Step Act, defendants are authorized to
10                  UNITED STATES V. WRIGHT

directly petition the court for compassionate release after
exhausting their administrative remedies within the Bureau
of Prisons. 3 Keller, 2 F.4th at 1281.

    The First Step Act grants courts the discretion to
consider compassionate release motions on an
individualized basis. See Brooker, 976 F.3d at 230. As the
Sixth Circuit recently observed, the exercise of this
discretion is controlled by three substantive considerations.
See Jones, 980 F.3d at 1107–08 (citing Dillon v. United
States, 560 U.S. 817, 827, 829–30 (2010)). First, the district
court must determine whether “extraordinary and
compelling reasons warrant” a sentence reduction. Id.
at 1107–08 (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Second,
the court must evaluate whether a reduction would be
“consistent with applicable policy statements issued by the
Sentencing Commission.” Id. at 1108 (quoting 18 U.S.C.
§ 3582(c)(1)(A)). Third, the court must consider and weigh
the factors set forth in 18 U.S.C. § 3553(a) to decide whether
the requested sentence reduction is warranted “under the
particular circumstances of the case.” Id. (quoting Dillon,
560 U.S. at 827). 4 Although a district court must conclude

     3
       Specifically, a defendant may file a motion for compassionate
release only if he or she has submitted a request to the warden of his or
her facility, and either: (1) the warden has denied that request and the
defendant has exhausted all rights to appeal within the Bureau of Prisons;
or (2) thirty days have lapsed since the request was submitted. Keller,
2 F.4th at 1281; 18 U.S.C. § 3582(c)(1)(A).
     4
      These factors include, among other things: (1) the defendant’s
personal history and characteristics; (2) his sentence relative to the
nature and seriousness of his offense; (3) the need for a sentence to
provide just punishment, promote respect for the law, reflect the
seriousness of the offense, deter crime, and protect the public; (4) the
need for rehabilitative services; (5) the applicable sentence guidelines;
                    UNITED STATES V. WRIGHT                            11

that a defendant satisfies all three predicates before granting
a motion for compassionate release, it may deny
compassionate release if a defendant fails to satisfy any of
these grounds. Keller, 2 F.4th at 1284.

    The Sentencing Commission’s policy statement located
at U.S.S.G. § 1B1.13 governs the analysis of compassionate
release motions. This policy requires a court to determine
that “[t]he defendant is not a danger to the safety of any other
person or to the community” before granting compassionate
release. U.S.S.G. § 1B1.13(2). 5 However, U.S.S.G.
§ 1B1.13 has not been updated to reflect the passage of the
First Step Act. Consequently, in United States v. Aruda, this
Court held that the current version of U.S.S.G. § 1B1.13 “is
not an ‘applicable policy statement[]’ for 18 U.S.C.
§ 3582(c)(1)(A) motions filed by a defendant.” 993 F.3d
at 802 (quoting 18 U.S.C. § 3582(c)(1)(A)) (alteration in
original). 6 Following Aruda, while “[t]he Sentencing


and (6) the need to avoid unwarranted sentencing disparities among
similarly situated defendants. 18 U.S.C. § 3553(a).
    5
       To make a dangerousness finding, a court must consider: (1) the
nature and circumstances of the offense; (2) the weight of the evidence
against the defendant; (3) the defendant’s history and characteristics; and
(4) the nature and seriousness of the danger the defendant would pose to
others upon release. 18 U.S.C. § 3142(g).
    6
       In so holding, we joined a growing consensus among the federal
circuits that § 1B1.13 is not an “applicable policy statement” to defense-
filed compassionate release motions in light of the First Step Act. United
States v. Long, 997 F.3d 342, 355 (D.C. Cir. 2021); Brooker, 976 F.3d
at 235–36; McCoy, 981 F.3d at 281–82; United States v. Shkambi,
993 F.3d 388, 392–93 (5th Cir. 2021); Jones, 980 F.3d at 1109–11;
United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020); United
States v. McGee, 992 F.3d 1035, 1049–50 (10th Cir. 2021). But see
United States v. Bryant, 996 F.3d 1243, 1247 (11th Cir. 2021) (“1B1.13
12                UNITED STATES V. WRIGHT

Commission’s statements in U.S.S.G. § 1B1.13 may inform
a district court’s discretion for § 3582(c)(1)(A) motions filed
by a defendant,” they cannot be treated as binding
constraints on the court’s analysis. 993 F.3d at 802.

    In the case before us, the district court did precisely what
Aruda proscribes: It denied Wright’s motion by holding that
he failed to demonstrate that he is “not a danger to others or
[to] the community” pursuant to U.S.S.G. § 1B1.13. This
holding was an abuse of discretion. However, the court also
held in the alternative that the 18 U.S.C. § 3553(a)
sentencing factors weighed “squarely against” granting
Wright’s compassionate release motion. Accordingly, this
case requires us to decide whether an Aruda error requires
reversal if the district court denies the defendant’s motion
under § 3553(a) in the alternative. For the reasons stated
below, we hold that such an error is harmless.

    As an initial matter, we must determine whether Aruda
controls this issue. “[W]here a panel confronts an issue
germane to the eventual resolution of the case, and resolves
it after reasoned consideration in a published opinion, that
ruling becomes the law of the circuit,” United States v.
McAdory, 935 F.3d 838, 843 (9th Cir. 2019) (quoting
Cetacean Cmty. v. Bush, 386 F.3d 1169, 1173 (9th Cir.
2004)) (alteration in original), and “the matter is deemed
resolved, unless overruled by the court itself sitting en banc,
or by the Supreme Court.” Hart v. Massanari, 266 F.3d
1155, 1171 (9th Cir. 2001). To determine the scope of a prior
holding, a court must evaluate not only “the rule announced,
but also the facts giving rise to the dispute, other rules
considered and rejected[,] and the views expressed in

is still an applicable policy statement for a [compassionate release]
motion, no matter who files it.”).
                   UNITED STATES V. WRIGHT                           13

response to any dissent or concurrence.” Id. at 1170–71
(citing Fisher v. Prince, 97 Eng. Rep. 876, 876 (K.B. 1762)).

    Wright claims Aruda forecloses any harmless error
analysis, as the district court in that case also weighed the
§ 3553(a) sentencing factors, and we did not hold that its
reliance on § 1B1.13 was harmless. See United States v.
Aruda, 472 F. Supp. 3d 847, 856 (D. Haw. 2020). We
disagree. Whatever factual similarities may exist between
these cases, 7 the Government did not argue harmless error in
Aruda, and the Aruda panel did not mention this issue
anywhere in its opinion, much less grant it “reasoned
consideration.” McAdory, 935 F.3d at 843 (quoting
Cetacean, 386 F.3d at 1173); accord United States v.
Murguia-Rodriguez, 815 F.3d 566, 572 (9th Cir. 2016) (“As
a general and consistent rule, ‘when the government fails to
argue harmlessness, we . . . do not consider the harmlessness
of any errors we find.’”) (quoting United States v. Kloehn,
620 F.3d 1122, 1130 (9th Cir. 2010)); United States v.
Gonzalez-Flores, 418 F.3d 1093, 1100 (9th Cir. 2005)). 8

    7
       We are skeptical that Aruda is analogous. The district court in
Aruda conflated its assessment of § 3553(a) and § 1B1.13 and analyzed
the two standards in tandem. See id. at 856 (assessing “Section 3553(a)
Factors & Risk of Danger to the Community”). Here, the district court
kept the analyses largely distinct. Although the court incorporated
related facts from the dangerousness analysis by reference, this was not
error—both standards explicitly require the court to consider “the nature
and circumstances of the offense” and “the history and characteristics”
of the defendant, as well as the need to protect the public. Compare
18 U.S.C. § 3142(g) (dangerousness), with 18 U.S.C. § 3553(a)(1), (2)
(sentencing factors).
     8
       Wright argues that the Government in Aruda addressed this issue
in the closing paragraphs of its brief. This contention mischaracterizes
the Government’s position, which is better viewed as an argument for
judicial restraint. The Government argued only that the Aruda Court
14                  UNITED STATES V. WRIGHT

Accordingly, the holding in Aruda does not stretch as far as
Wright contends.

     This Court’s subsequent decisions suggest that the
district court’s error in this case was harmless. In United
States v. Keller, decided after Aruda, we held that “a district
court that properly denies compassionate release need not
evaluate each step” in the “sequential step-by-step analysis”
required by 18 U.S.C. § 3582(c)(1)(A). 2 F.4th at 1284
(emphasis in original). Such a reading is compelled by the
structure of the compassionate release statute, which treats
its requirements as conjunctive. Id. This structure
necessarily dictates that a court may deny compassionate
release at any stage of the § 3582(c)(1)(A) pipeline. See, e.g.,
United States v. Keitt, 21 F.4th 67, 73 n.4 (2d Cir. 2021)
(collecting cases); United States v. Elias, 984 F.3d 516, 519
(6th Cir. 2021); United States v. Tinker, 14 F.4th 1234,
1238–40 (11th Cir. 2021). The logical endpoint of this rule
is that when a district court properly denies a compassionate
release motion on at least one ground, improper
considerations at other steps of this analysis have no effect
on the final disposition. Such errors are harmless, and do not
require reversal.




should rule on the § 3553(a) factors without deciding whether § 1B1.13
was an “applicable policy statement”—it did not claim that any
erroneous application of § 1B1.13 had no effect on the result. To the
extent that this may be construed as a harmless error argument, it was
undeveloped and was not addressed by the court. See Murguia-
Rodriguez, 815 F.3d at 572–73 (emphasizing that this court will
ordinarily decline to address harmless error “even when the government
‘mentions’ that harmless error applies in its brief but fails to advance a
developed theory about how the errors were harmless.’” (quoting
Gonzalez-Flores, 418 F.3d at 1100 n.4)).
                   UNITED STATES V. WRIGHT                          15

    Consistent with this proposition, other circuits to address
the issue have held that an erroneous application of § 1B1.13
is harmless if “the court’s weighing of the § 3553(a) factors
independently supports its decision.” United States v.
Sanders, 992 F.3d 583, 588 n.3 (7th Cir. 2021); see, e.g.,
United States v. Tomes, 990 F.3d 500, 503 (6th Cir. 2021)
(“[E]ven if a district court wrongly constrains itself to
§ 1B1.13 to define extraordinary and compelling reasons for
release, we can still affirm if the court uses § 3553(a) as an
independent reason to deny relief.”). 9 We hold that although
a district court addressing a compassionate release motion
filed by a defendant may not construe U.S.S.G. § 1B1.13 as
a binding constraint on its discretion, such an error is
harmless if the court properly relied on the 18 U.S.C.
§ 3553(a) sentencing factors as an alternative basis for its
holding.

    Such is the case here. In its opinion denying Wright’s
motion, the district court improperly relied on U.S.S.G.
§ 1B1.13 to conclude that Wright presents a danger to the
community. However, the district court held in the
alternative that the § 3553(a) factors “weigh squarely against

    9
      This Court has consistently reached the same conclusion in non-
precedential memorandum dispositions interpreting Aruda and Keller.
See, e.g., United States v. Washington, No. 21-10017, 2021 WL
5399861, *1 (9th Cir. Nov. 18, 2021); United States v. Smith, No. 21-
50017, 2021 WL 4922412, *1 (9th Cir. Oct. 21, 2021); United States v.
Decano, No. 21-10099, 2021 WL 4922348, *1 (9th Cir. Oct. 21, 2021);
United States v. Granderson, No. 20-10407, 857 F. App’x 407, 407 (9th
Cir. Aug. 23, 2021); United States v. Tadios, No. 20-10434, 854 F.
App’x 804, 804 (9th Cir. Aug. 2, 2021). Although memorandum
dispositions are “not precedent, except when relevant under the doctrine
of law of the case or rules of claim preclusion or issue preclusion,”
Grimm v. City of Portland, 971 F.3d 1060, 1067 (2020) (quoting U.S.
Ct. of App. 9th Cir. R. 36-3(a)), we find the reasoning in these
memorandum dispositions persuasive.
16               UNITED STATES V. WRIGHT

release.” In its evaluation of the § 3553(a) sentencing
factors, the court concluded that the severity of Wright’s
offense underscored “the need to provide just punishment
and promote respect for law” and the “strong need to protect
the public.” The court correctly weighed these
considerations against Wright’s “history and characteristics,
including [his] positive support from family members and
others as well as his various health ailments and difficult
childhood.” And it concluded that “[t]o so dramatically
reduce [Wright’s] sentence . . . would neither be just nor
promote respect for the law; if anything, it would promote
disrespect for the law.” Although Wright may take issue with
the balance the court struck, “mere disagreement” with the
weight of these factors “does not amount to an abuse of
discretion.” Dunn, 728 F.3d at 1159. We therefore hold that
the district court’s reliance on § 1B1.13 was harmless error.

II. The Court Adequately Explained its Denial of
    Wright’s Motion

     Wright also contends that the district court abused its
discretion by failing to respond to his request for home
confinement. “It is a general principle of federal sentencing
law that district courts have a duty to explain their sentencing
decisions.” United States v. Emmett, 749 F.3d 817, 820 (9th
Cir. 2014) (citing United States v. Carty, 520 F.3d 984, 992–
93 (9th Cir. 2008) (en banc); United States v. Trujillo,
713 F.3d 1003, 1009 (9th Cir. 2013)); accord Concepcion v.
United States, ___ S. Ct. ___, 2022 WL 2295029, at *12
(2022) (“It is well established that a district court must
generally consider the parties’ nonfrivolous arguments
before it.”). As the duty to provide a reasoned explanation is
ultimately grounded in the sentencing court’s responsibility
to consider the § 3553(a) factors, Trujillo, 713 F.3d at 1009,
it applies both “to the initial sentence imposed by the district
                 UNITED STATES V. WRIGHT                    17

court, and . . . to rulings on requests for a sentenc[e]
reduction,” Emmett, 749 F.3d at 820; accord Chavez-Meza
v. United States, 138 S. Ct. 1959, 1963 (2018) (anchoring
this duty in the statutory requirement that judges their
explain sentencing decisions “in open court” (quoting
18 U.S.C. § 3553(c))). Such explanations facilitate
“meaningful appellate review” of sentencing decisions, Gall
v. United States, 552 U.S. 38, 50 (2007), and reinforce “the
public’s trust in the judicial institution,” Rita v. United
States, 551 U.S. 338, 356 (2007), by “communicat[ing] that
the parties’ arguments have been heard, and that a reasoned
decision has been made,” Carty, 520 F.3d at 992.

    To fulfill this responsibility, a sentencing judge must
articulate “a sufficient explanation of the sentencing
decision to permit meaningful appellate review.” Trujillo,
713 F.3d at 1009; accord United States v. Cook, 998 F.3d
1180, 1183–84 (11th Cir. 2021); United States v. High,
997 F.3d 181, 188–89 (4th Cir. 2021). What constitutes
sufficient explanation depends on “the complexity of the
particular case,” including the exhaustiveness of the record
and the nature of the parties’ arguments. Carty, 520 F.3d at
995–96. Ordinarily, a judge should address any “specific,
nonfrivolous argument tethered to a relevant § 3553(a)
factor in support of a requested sentence,” and “explain why
he accepts or rejects the party’s position.” Id. at 992–93.
Nevertheless, a judge is not required to exhaustively analyze
every factor or to expound upon every issue raised by a
defendant. Id. at 995–96; accord High, 997 F.3d at 188–89
(rejecting a “categorical rule” that a sentencing court must
“invariably acknowledge and address each of the
defendant’s arguments on the record” (emphasis in
original)). Rather, the judge “need only ‘set forth enough to
satisfy the appellate court that he has considered the parties’
arguments and has a reasoned basis for exercising his own
18                  UNITED STATES V. WRIGHT

legal decisionmaking authority.’” Chavez-Meza, 138 S. Ct.
at 1964 (citation omitted). Provided this standard is met, the
length and exhaustiveness of a judicial explanation is a
matter of “professional judgment.” Rita, 551 U.S. at 356;
accord United States v. Ugbah, 4 F.4th 595, 598 (7th Cir.
2021) (“Section 3582(c)(1) concerns the length of
imprisonment, not the length of judicial opinions.”).

    Consistent with these principles, in United States v.
Trujillo, this Court held that a district court erred when it
overlooked extensive, nonfrivolous arguments and evidence
filed in support of relevant § 3553(a) factors. 713 F.3d
at 1010. In Trujillo, the defendant filed a motion for sentence
reduction under 18 U.S.C. § 3582(c)(2), citing “his family
ties, his lack of other criminal history, his post-sentencing
rehabilitation, and the need to avoid unwarranted sentencing
disparities.” Id. at 1005. The district court denied his motion,
highlighting only the nature and circumstances of the
offense, and offering no discussion of Trujillo’s evidence.
Id. On appeal, we reversed, observing that the court had
failed to address “fairly extensive arguments and evidence
concerning the ‘characteristics of the defendant,’ . . . and
‘unwarranted sentencing disparities,’” two § 3553(a)
factors. Id. at 1009–10 (citing 18 U.S.C. §§ 3553(a)(1),
3553(a)(6)). 10 Reasoning that the Supreme Court has

     10
        The appellant in Trujillo presented evidence of “his educational
history including graduation from technical school as a mechanical
electrician; the support of his siblings and two children; his considerable
involvement in constructive prison activities; his post-sentencing
rehabilitation; and his failing health.” See Trujillo, 713 F.3d at 1009. He
also cited two decisions by this Court as evidence of the sentencing
disparities he claimed in his motion. See United States v. Zakharov,
468 F.3d 1171, 1171, 1175 (9th Cir. 2006); United States v. Perlaza,
439 F.3d 1149, 1155, 1158 (9th Cir. 2006). The sentencing court failed
to address any of these materials.
                UNITED STATES V. WRIGHT                   19

emphasized the importance of this evidence, we held that the
court’s “total omission” of Trujillo’s “nonfrivolous
arguments” pursuant to these factors contravened “the
explicit policy considerations” articulated in Rita and its
progeny. Id. at 1010–11.

    Comparatively, if “the ‘context and the record’” reflect
that the sentencing judge considered the defendant’s
substantive arguments and offered “a reasoned basis” for his
or her decision, a judge need not “provide a lengthy
explanation” for his or her sentencing decision. Chavez-
Meza, 138 S. Ct. at 1966 (quoting Rita, 551 U.S. at 356,
359). In United States v. Chavez-Meza, the petitioner filed a
motion under 18 U.S.C. § 3582(c)(2), seeking to reduce his
sentence to 108 months following an intervening change in
the Guidelines range applicable to his conviction, and
offered evidence of rehabilitation in support of this motion.
Id. at 1965, 1967. The district court granted Chavez-Mesa’s
motion in part, but reduced his sentence only to 114 months,
rather than the 108 he requested. Id. at 1965. The judge
issued his decision on a form order on which he merely
checked boxes certifying that he “had ‘considered’
petitioner’s ‘motion’ and ‘tak[en] into account’ the
§ 3553(a) factors.” Id. (alteration in original). The court
offered no further explanation or analysis.

    Chavez-Meza appealed, arguing “that the judge did not
adequately explain why he rejected petitioner’s 108-month
request.” Id. at 1965. The Supreme Court rejected this
assertion, placing particular emphasis on “the simplicity of
[the] case, the judge’s awareness of the arguments, his
consideration of the relevant sentencing factors, and the
intuitive reason” for his decision. Id. at 1967–68.
Additionally, the Court observed that petitioner’s motion
under § 3582(c)(2) had been denied by “the same judge who
20                 UNITED STATES V. WRIGHT

had sentenced petitioner originally,” and at the original
sentencing hearing, the judge had rejected a downward
departure from the Guidelines range due to the severity of
the offense. Id. at 1966–67. These features of the case were
sufficient to explain why the judge issued “a sentence
somewhat higher than the bottom of the reduced range” in
response to Chavez-Meza’s motion. Id. at 1967.
Accordingly, the “record as a whole satisfie[d]” the Court
that the sentencing judge had “considered the parties’
arguments” and offered “a reasoned basis for exercising his
own legal decisionmaking authority.” Id. (quoting Rita,
551 U.S. at 356).

    Wright attempts to analogize Trujillo, arguing that the
district court “failed to even consider” his alternative request
for home confinement, and that this “total omission” violates
its responsibility to explain its sentencing decisions. He
argues that his request for home confinement would allow
the district court to maintain his 188-month sentence,
ameliorating the court’s penological concerns regarding
deterrence, just punishment, and respect for the law, while
accounting for his medical conditions and mitigating the risk
that he would pose to the public upon release. He also argues
that “going from a no-confinement sentence to a home-
confinement sentence tilts the entire § 3553(a) balance in the
movant’s direction.” Wright did not present these arguments
in his motion to the district court. His failure to do so is
dispositive of any claim that the court failed to explain its
decision. 11


    11
        Pursuant to Fed. R. App. P. 28(j), Wright filed a citation of
supplemental authorities referencing the Supreme Court’s recent
decision in Concepcion v. United States for the principle that a district
court is “required” to “demonstrate that it has considered the arguments
                   UNITED STATES V. WRIGHT                          21

    As a preliminary matter, a modified time-served
sentence is a “necessary predicate” to Wright’s home
confinement request. Although the compassionate release
statute, 18 U.S.C. § 3582(c)(1)(A), allows a court to reduce
a defendant’s term of imprisonment, it does not authorize a
judge to alter the location of a prisoner’s confinement, a
matter committed to the discretion of the Bureau of Prisons.
United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011)
(per curiam) (“While a [district court] judge has wide
discretion in determining the length and type of sentence, the
court has no jurisdiction to select the place where the
sentence will be served. Authority to determine place of
confinement . . . is delegated to the Bureau of Prisons.”
(quoting United States v. Dragna, 746 F.2d 457, 458 (9th
Cir. 1984) (per curiam) (alteration in original)). Instead,
upon granting a sentence reduction, a court “may impose a
term of probation or supervised release with or without
conditions that does not exceed the unserved portion of the
original term of imprisonment,” 18 U.S.C. § 3582(c)(1)(A),
including a condition of home detention “as a substitute for
imprisonment.” U.S.S.G. § 5F1.2; see also 18 U.S.C.
§ 3583(c).



before it.” ___ S. Ct. ___, 2022 WL 2295029, at *12 (2022). This
language is largely reiterative of the principles announced in Rita and
Chavez-Meza. Cf. 551 U.S. at 356 (“The sentencing judge should set
forth enough to satisfy the appellate court that he has considered the
parties’ arguments and has a reasoned basis for exercising his own legal
decisionmaking authority.”); 138 S. Ct. at 1964 (“At bottom, the
sentencing judge need only ‘set forth enough to satisfy the appellate
court that he has considered the parties’ arguments and has a reasoned
basis for exercising his own legal decisionmaking authority.’”). In any
event, Concepcion does not help Wright, who failed to offer the district
court any independent arguments in favor of his alternative request for
home confinement.
22               UNITED STATES V. WRIGHT

    Accordingly, Wright’s request for home confinement
would not allow the district court to “keep his 188-month
sentence” intact, and would not address the court’s concerns
regarding just punishment, deterrence, and respect for the
law. (emphasis omitted). Granting this request would require
the district court to reduce his sentence to time served and
impose home detention as a condition of supervised release.
The district court provided “a reasoned basis” for its refusal
to do so, Chavez-Meza, 138 S. Ct. at 1966, when it observed
that Wright had committed his crime while he “was already
[disabled],” and held that the “overarching goals of
punishment, deterrence, protection of society, and
rehabilitation” weigh “squarely against” a time-served
sentence.

    In his briefing before this Court, Wright argues that a
condition of home confinement would shift “the entire
§ 3553(a) balance in the movant’s direction,” and ameliorate
the district court’s concerns about dangerousness and
recidivism by enhancing the level of supervision imposed in
his original sentence. However, it was Wright’s burden to
establish his eligibility for compassionate release, and he did
not present these arguments to the district court.
Accordingly, Trujillo is inapposite: In that case, “Trujillo
presented nonfrivolous arguments, and the district court did
not at all explain the reasons for rejecting them.” 713 F.3d
at 1011. In this case, Wright advanced no arguments and
presented no evidence in support of his alternative request
for home confinement. The motion he filed in the district
court did not discuss any proposed conditions of home
confinement, the efficacy of those conditions as a
mechanism of deterrence, or how a condition of home
confinement might serve as a “substitute for imprisonment”
and address the district court’s pronounced penological
                    UNITED STATES V. WRIGHT                             23

concerns. Cf. U.S.S.G. § 5F1.2. 12 Absent such arguments,
the district court was not required to provide any further
explanation.

    As Wright failed to offer any “specific, nonfrivolous
argument[s]” on this issue, cf. Trujillo, 713 F.3d at 1009, his
home confinement request rests on the same legal and
factual foundation as his request for a time-served
sentence. 13 The district court fully considered and rejected
those contentions in its opinion. As the court provided a
sufficient basis for meaningful review, it did not err by
declining to address home confinement in greater detail. See
United States v. Amezcua-Vasquez, 567 F.3d 1050, 1053 (9th
    12
       The United States Sentencing Guidelines specify that “[h]ome
confinement may be imposed as a condition of probation or supervised
release, but only as a substitute for imprisonment.” U.S.S.G. § 5F1.2.
The Guidelines provide that this condition may or may not include
various exceptions—such as for employment, education, and religious
services—and may or may not include electronic surveillance. Id.
Accordingly, a mere request for home detention, without details as to the
proposed conditions or evidentiary support regarding their efficacy as
appropriate security and monitoring measures, leaves the district court
no basis to determine whether home confinement could serve as an
appropriate “substitute for imprisonment.” See id.
    13
         For the most part, Wright’s arguments in favor of home
confinement in his motion are coextensive with the medical concerns
that the district court addressed in its analysis regarding Wright’s request
for a sentence reduction to time served—such as access to sex offender
treatment, difficulties created by his disabilities and vulnerability to
COVID-19. Wright states in his motion that “home detention . . . will not
detract from the punitive effect of the sentence,” but offers no support
for this assertion. As in Chavez-Meza, the response is made obvious by
the record of Wright’s sentencing: The district court concluded that his
offense was “most deserving of significant punishment for punishment’s
sake alone,” and incarceration is more onerous than being in a private
home with relatives. Accordingly, there is no need for the sentencing
judge to respond to this statement. Cf. Chavez-Meza, 138 S. Ct. at 1967.
24              UNITED STATES V. WRIGHT

Cir. 2009) (“[T]his obligation does ‘not necessarily require
lengthy explanation.’” (quoting Rita, 551 U.S. at 356));
United States v. Sherwood, 986 F.3d 951, 954 (6th Cir. 2021)
(“[A] brief order may well be sufficient for purposes of
denying compassionate release.”); Ugbah, 4 F.4th at 598
(“Section 3582(c)(1) concerns the length of imprisonment,
not the length of judicial opinions.”). Although Wright may
insist that more weight be placed on his disabilities or the
conditions of his incarceration, “mere disagreement does not
amount to an abuse of discretion.” Dunn, 728 F.3d at 1159.

    This conclusion is buttressed by the features and
background of the case. Here, as in Chavez-Meza, Wright’s
motion was decided by the same judge who sentenced him
originally. During Wright’s initial sentencing, that judge
considered the effect supervised release would have on the
potential for recidivism following Wright’s term of
incarceration, accounting fully for Wright’s disabilities. In
response to these concerns, the district court imposed no less
than eleven lifetime supervised release conditions that
directly address this issue, including computer monitoring
and “significant intervention and oversight [by] the
Probation Department.” Whether or not additional
conditions may further protect the public has no pertinence
to whether Wright’s incarceration should have been
terminated early and a more stringent form of supervised
release substituted. Given the arguments made and given the
judge’s knowledge of the record, we are satisfied that the
judge adequately “considered [Wright’s motion] and [had] a
reasoned basis for exercising his own legal decisionmaking
authority.” Cf. Chavez-Meza, 138 S. Ct. at 1967. That is all
that the law requires.

   Accordingly, we hold that the district court adequately
explained its denial of Wright’s motion for compassionate
                    UNITED STATES V. WRIGHT                           25

release. Accepting that the court was obligated to discuss
Wright’s home confinement request absent any affirmative
argument or supporting evidence would require us to hold
that a judge must explain his rejection of every form of relief
mentioned in passing in a motion for sentence reduction.
Both the facts and the reasoning of Chavez-Meza foreclose
this proposition. 14 Although a sentencing judge has an
obligation to explain his or her decision, he or she is not
required to “invariably acknowledge and address” every
form of relief the petitioner requests when the request is
slight and unsupported. High, 997 F.3d at 188–89. Rather,
the sentencing judge is only obligated to address the
petitioner’s “specific, nonfrivolous argument[s] tethered to a
relevant § 3553(a) factor in support of a requested sentence.”
Carty, 520 F.3d at 992–93. The district court has done so
here.

                          CONCLUSION

   We AFFIRM the district court’s denial of Wright’s
motion for compassionate release.




    14
        As noted above, the holding of a court encompasses “the facts
giving rise to the dispute, other rules considered and rejected[,] and the
views expressed in response to any dissent or concurrence.” Hart,
266 F.3d at 1170. As “a sentence modification is ‘not a plenary
resentencing proceeding,’” the Chavez-Meza Court rejected the dissent’s
argument that a judge must articulate all of his reasoning on the record
at resentencing—and declined to compel the judge to explain his
rejection of the 108-month sentence the petitioner had proposed. See
138 S. Ct. at 1967 (quoting Dillon, 560 U.S. at 826). Absent nonfrivolous
arguments in favor of Wright’s home confinement request, we likewise
decline to do so here.